Citation Nr: 1417960	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO. 12-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a service connected thoracolumbar spine disability.

2. Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002, February 2003 to January 2004, and November 2004 to December 2010, including service in Southwest Asia from May 2003 to December 2003 and September 2009 to March 2010. The Veteran also served on a period of active duty for training (ACDUTRA) from June 2001 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the hearing has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected low back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See BVA hearing transcript, p. 6.  In addition, it appears that claims for service connection for an acquired psychiatric disorder and a fingernail condition which were included in the October 2010 claim remain unadjudicated.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

A new VA examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). During a VA general examination in February 2011, the Veteran's thoracolumbar spine range of motion was noted to be forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees. During his May 2012 testimony, the Veteran complained of worsening symptoms, including muscle spasms. Additionally, a March 2012 VA rehabilitation note found the Veteran's range of motion to be flexion for 45 degrees, extension to 10 degrees, left and right lateral flexion of 15 degrees, and left and right lateral rotation of 25 degrees, which is worse than what was measured in February 2011. As the Veteran has alleged worsening and there is objective medical evidence thereof, the Board finds it must remand the claim for a new VA spine examination to determine the current severity of the Veteran's service-connected thoracolumbar spine disability.

The law provides that a qualifying chronic disability may be service connected-and this means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. See 38 C.F.R. § 3.317. Here, the Veteran has qualifying service in Southwest Asia, as noted on his DD-214, and has complaints of respiratory problems, which are potential signs of an undiagnosed illness. See 38 C.F.R. § 3.317(b). However, whether the Veteran has a chronic disability from an undiagnosed illness or a medically unexplained chronic multisymptom illness has not been fully addressed. Specifically, there has been no finding as to whether the alleged respiratory disability, including chronic coughing and difficulty breathing ,are manifestations of a medically unexplained chronic multisymptom illness. Further medical inquiry is required prior to Board review.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Pittsburgh Healthcare System from December 2012 forward, and from the St. Clairsville VA outpatient clinic from January 2011 forward.

2.  Obtain the clinical/inpatient records pertaining to hospitalization of the Veteran at the Camp Muleskinner Hospital in November 2003 for pneumonia.  

3.  Schedule the Veteran for a VA examination to ascertain the current level of severity of his service connected thoracolumbar spine disability, to include both orthopedic and any associated neurological manifestations, aside from the service-connected S1 lumbar radiculopathy with left sciatic nerve root irritation. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. All testing deemed necessary must be conducted and results reported in detail.

4. After the development listed in Directives 1 and 2 have been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disability. The claims file must be made available and reviewed by the reviewer. A note that it was reviewed should be included in the opinion. 

After reviewing the claims file and the associated electronic files, the reviewer should answer the following questions:

a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's complaints of chronic coughing, difficulty breathing, spots on the lungs, and scar tissue on the lower trachea represent a manifestation of an undiagnosed or a medically unexplained chronic multisymptom illness?  

b) If the Veteran's complaints are attributable to a diagnosable illness, is at least as likely as not (a 50 percent probability or greater) that such disability is related to active military service?  

A detailed rationale for the opinions must be provided. 
Qualifying service in Southwest Asia is conceded. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the proposition as to find against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



